Opinion by
Judge MacPhail,
Karen A. Miller (Petitioner) appeals from a final order of the Department of Public Welfare (DPW) which refused a request for reconsideration of a DPW order which denied Petitioners appeal from a decision of the Centre County Board of Assistance (Board) denying Petitioner, a recipient of Aid to Families with Dependent Children (AFDC), a one-time grant for a one-time general deposit fee and enrollment fee for the Pennsylvania State University, where she is enrolled. We affirm.
At a fair hearing held June 25, 1985, Petitioner testified that she had been accepted at Penn State as a *394provisional student and would be talcing courses in agriculture. In upholding the Boards denial of the one-time grant, DPW determined that Petitioner had failed to provide proof of either a job offer or training that would result in a decrease in need for assistance as required by the following regulation:
(2) Nonrecurring one-time grant. A nonrecurring one-time grant may be authorized for an allowance to meet the actual minimum cost, subject to the specified maximum allowances, for any of the following items provided an individual shows that these items are needed in order to apply for or to accept employment or training which will result in decreasing or preventing his need for assistance. The individual must provide proof that he has an offer of a job, referral to a job or training program, or that he has been scheduled for admission to an examination, such as a Civil Service test or high school equivalency test. The eligible items are as follows:
(vii) Registration or enrollment fee for a training course.
Section 175.23(c)(2)(vii) of the Public Assistance Eligibility Manual (PAEM), 55 Pa. Code §175.23(c)(2)(vii).
For a claimant to be entitled to a nonrecurring onetime grant under the regulation it is incumbent upon the claimant to show that the grant is “needed in order to apply for or to accept employment or training which will result in decreasing or preventing his need for assistance.” See Burwell v. Department of Public Welfare, 51 Pa. Commonwealth Ct. 374, 414 A.2d 443 (1980); Rodgers v. Department of Public Welfare, 45 Pa. Commonwealth Ct. 574, 405 A.2d 1068 (1979). When the party with the burden of proof has failed in a hearing before DPW, this Courts scope of review is limited to *395the determination of whether the adjudication was in accordance with the law, whether the petitioners rights were violated and whether the hearing officers .findings of feet can be upheld without a capricious disregard of competent evidence. Faix v. Department of Public Welfare, 92 Pa. Commonwealth Ct. 383, 499 A.2d 411 (1985).
The only evidence on the record dealing with the issue of whether Petitioners pursuit of agricultural studies at Penn State would decrease or prevent her need for assistance is Petitioners testimony, that (1) she intended to get a “decent position” by enrolling at Penn State;1 (2) she planned to be an agricultural student and take horticulture courses;2 (3) she wanted to get a B.S. Degree in Agriculture and Horticulture that would “hopefully” lead to a career in the field;3 and (4) Penn State has a placement officer for its graduates.4
Petitioner relies on Dorian v. Department of Public Welfare, 62 Pa. Commonwealth Ct. 457, 437 A.2d 85 (1981). In Dorian this Court acknowledged that under Section 175.23(c)(2), a claimant requesting a nonrecurring grant for expenses associated with the pursuit of an undergraduate degree must show both that the program is “training” and that it “will result in decreasing or preventing . . . [claimants] need for assistance.” This Court concluded that Mr. Dorians undergraduate electrical engineering program met both tests.
In the case sub judice we conclude that while the agriculture program in which Petitioner is enrolled may very well be “training,” she has not met her burden of showing that the program “will result in decreasing or preventing . . . [her] need for assistance.” In Dorian the *396claimant and DPW had stipulated that “[due] to the availability of positions in electrical engineering and the salaries received in this field, a degree in electrical engineering would probably decrease or prevent [Mr. Dorians] need to receive Public Assistance.” Dorian, 62 Pa. Commonwealth Ct. at 459, 437 A.2d at 86. There was no such stipulation made in the case at bar nor was any such finding of fact made by DPW. The evidence presented by Petitioner, while showing that she was hopeful that her training would lead to gainful employment in the field of horticulture, was devoid of any indication of what sorts of specific jobs Petitioner would be qualified for at the end of her training and the availability of such jobs.5
We conclude that DPW acted properly in denying Petitioner a non-recurring grant in that she failed to meet her burden of showing that the pursuit of her undergraduate program would result in “decreasing or preventing . . . [her] need for assistance.” We, accordingly, affirm DPWs order.
Order
The order of the Department of Public Welfare is affirmed.

 Notes of Testimony of June 25, 1985 (N.T.) at 4.


 N.T. at 5.


 N.T. at 5.


 N.T. at 6.


 Included in Petitioners brief to this Court are some statistical studies of the availability of such jobs. Petitioner did not introduce any of these studies into evidence at her hearing before the board so we are precluded from considering them now. See Zinman v. Department of Insurance, 42 Pa. Commonwealth Ct. 270, 400 A.2d 689 (1979).